Citation Nr: 0019665	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for a deviated nasal septum with 
rhinitis medicamentosum and vasorhinitis.

2.  Entitlement to the initial assignment of a rating in 
excess of 20 percent for degenerative disc disease of the 
lumbosacral spine.

3.  Entitlement to the initial assignment of a rating in 
excess of 30 percent for degenerative osteoarthritis of the 
right hip.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from June 1962 to May 1998.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which granted service connection 
and assigned a 10 percent rating for a deviated nasal septum 
with rhinitis medicamentosum and vasorhinitis; granted 
service connection and assigned a 20 percent rating for 
degenerative osteoarthritis of the right hip; and granted 
service connection and assigned a 10 percent rating for 
degenerative disc disease of the lumbosacral spine.  The 
veteran appealed for the assignment of higher ratings; as 
will be noted below, the 10 and 20 percent ratings for his 
low back and right hip disorders were subsequently increased 
to 20 and 30 percent, respectively, but as these were not the 
maximum ratings under the applicable rating criteria and the 
veteran has not withdrawn the appeal of these issues, they 
remains in appellate status.  On a claim for an original or 
an increased rating, a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the veteran appealed that part of 
the RO's June 1998 decision that denied service connection 
for cataracts, a skin disorder, and heart disease.  Service 
connection was granted for cataracts and a zero percent 
rating was assigned.  As the veteran has not appealed the 
assignment of the noncompensable rating, that issue is not in 
appellate status.  As to the other two issues, they were 
addressed in a statement of the case issued in June 1998, but 
there has been no subsequent receipt of any correspondence 
pertaining to either issue.  Hence, the veteran has failed to 
perfect his appeal of the claims for service connection for a 
skin disorder and heart disease.  Since he veteran did not 
perfect his appeal of the issues, the Board does not have 
jurisdiction to act on them.  See 38 C.F.R. §§ 20.200, 
20.302(c) (1999); Roy v. Brown, 5 Vet. App. 554, 556 (1993). 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran's deviated nasal septum, rhinitis 
medicamentosum, and vasorhinitis is manifested by bilateral 
nasal obstruction.   

3.  The veteran's degenerative disc disease of the 
lumbosacral spine is manifested by pain and functional 
limitation, but it is not productive of more than moderate 
intervertebral disc syndrome or more than moderate limitation 
of motion of the lumbar spine. 

4.  The veteran's degenerative osteoarthritis of his right 
hip is currently manifested by significant degenerative 
osteoarthritis and functional limitation, with abnormal 
posture and gait, and decreased range of motion with pain on 
motion, but it is not productive of limitation of flexion of 
the hip to 10 degrees, impairment of greater severity than 
malunion with marked knee or hip disability, or ankylosis of 
the hip.


CONCLUSIONS OF LAW

1.  The criteria for the initial assignment of a rating in 
excess 10 percent for a deviated nasal septum with rhinitis 
medicamentosum and vasorhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Code 6502 (1999).

2.  The criteria for the initial assignment of a rating in 
excess of 20 percent for degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 (1999).

3.  The criteria for the initial assignment of a rating in 
excess of 30 percent for degenerative osteoarthritis of the 
right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.17a, 
Diagnostic Codes 5003, 5252, 5255 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to higher initial 
disability evaluations for his service-connected deviated 
nasal septum with rhinitis medicamentosum and vasorhinitis, 
degenerative disc disease of the lumbosacral spine and 
degenerative osteoarthritis of the right hip.  The Board 
finds these claims to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (1991).  The mere assertion that a 
service-connected disability has increased in severity is 
sufficient to render an increased rating claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts pertinent to 
the veteran's claims have been properly and sufficiently 
developed and that this evidence allows for a proper review 
of the veteran's claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where an appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Court) has held that 
separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

A disability of the musculoskeletal system that becomes 
painful on use must be regarded as seriously disabling, see 
38 C.F.R. § 4.40 (1999), and higher diagnostic code ratings 
may be considered where there is evidence of greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). The Court has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  DeLuca, 
8 Vet. App. at 206-207.  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also just as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40.  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (1999).

Entitlement to the initial assignment of a rating in excess 
of 10 percent for deviated nasal septum, rhinitis 
medicamentosum and vasorhinits. 

Historically, the RO granted service connection and a 
noncompensable disability evaluation pursuant to 38 C.F.R. § 
4.7, Diagnostic Code (DC) 6502 (1999) for a left nasal septal 
deviation in a June 1998 rating decision with an effective 
date of June 1, 1998.  Thereafter, in an August 1998 rating 
decision, the RO increased the disability evaluation to 10 
percent with an effective date of June 1, 1998.  The RO 
continued the 10 percent disability evaluation in a March 
2000 rating decision and recharacterized the disability as 
deviated nasal septum with rhinitis medicamentosum and 
vasorhinitis.  

DC 6502 provides for a 10 percent disability evaluation for 
deviated nasal septum, traumatic only, with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The veteran's current 10 percent 
rating is the maximum evaluation allowed under Code 6502.

Service medical records show that the veteran was first noted 
to have a septal displacement to the left side in July 1972.  
Service medical records also show that the veteran sustained 
traumatic injuries to the nose in January 1975 and March 
1991, but no fractures were noted.   

An April 1998 VA examination of the veteran revealed a left 
nasal septal deviation, markedly symptomatic.  A July 1998 VA 
treatment record reflects that the veteran reported that he 
was unable to function during the day because of being unable 
to sleep as a result of his deviated septum.  The veteran was 
noted to have a severe S shaped nasal septal deformity to the 
left and back to the right causing complete right nasal 
obstruction.  In a VA- Form 9 (Appeal To Board Of Veterans' 
Appeals) received in August 1998, the veteran indicated that 
he has difficulty performing normal work functions in the 
office and at home.  Specifically, he stated that he is 
unable to sit for any length of time to read or write papers 
because of his nasal obstruction.  Further, he reported being 
unable to travel by car or plane due to the obstruction.  A 
VA examination report dated September 1998 reflects that the 
veteran continued to have difficulty sleeping due to the 
bilateral obstruction.  The veteran indicated that this 
results in an inability to function during the day because he 
is tired and cannot concentrate.  The examiner noted that the 
veteran had nasal obstruction because of the nasal septal 
deviation and because of rhinitis medicamentosum.  

Based on this evidence, the Board concludes that the veteran 
is not entitled to a higher schedular evaluation under DC 
6502, as he is already receiving the maximum 10 percent 
benefit provided by this code.  The Board has also considered 
the applicability of DC 6504, which provides for a 30 percent 
disability evaluation for loss of part of the nose or scars 
on the nose resulting in the exposure of both nasal passages.  
This code is inapplicable, as the evidence does not show that 
the veteran has lost part of his nose or that he has scaring 
of the nose.  

As the veteran is not entitled to a higher schedular 
evaluation, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the Board finds that 
there has been no showing by the veteran that his deviated 
nasal septum, rhinitis medicamentosum and vasorhinitis 
standing alone have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  While, the veteran 
has submitted his own statements indicating that this 
disability interferes with his ability to function and to 
perform normal work functions, this evidence does not 
establish that he experiences marked interference with 
employment or has experienced frequent periods of 
hospitalization, which would require an extra-schedular 
evaluation.  In the absence of such corroborating evidence, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to the initial assignment of a rating in excess 
20 percent for degenerative disc disease of the lumbosacral 
spine.

The veteran also alleges that he is entitled to an initial 
disability evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.  The 
record shows that in a June 1998 rating decision, the RO 
granted service connection and an initial 10 percent 
disability evaluation for this disability pursuant to 
38 C.F.R. § 4.72, Diagnostic Code (DC) 5293 (1999) with an 
effective date of June 1, 1998.  Thereafter, the veteran 
filed a notice of disagreement and a timely substantive 
appeal contending that he was entitled to an evaluation in 
excess of 10 percent due to pain and discomfort when walking.  
By rating decision dated March 2000, the RO increased the 
veteran's disability evaluation to 20 percent with an 
effective date of June 1, 1998.  The veteran has not 
indicated that he is satisfied with this evaluation.  
Accordingly, this matter has not been resolved and is still 
pending before the Board.  AB, 6 Vet. App. at 38.

Pursuant to DC 5293, a 10 percent disability evaluation is 
assignable for mild intervertebral disc syndrome.  A 20 
percent evaluation is warranted for moderate, recurring 
attacks of intervertebral disc syndrome and a 40 percent 
evaluation is appropriate for severe; recurring attacks of 
intervertebral disc syndrome.  The maximum 60 percent 
disability evaluation is assignable for pronounced; 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

The veteran's low back disorder can also be evaluated under 
arthritis, which is rated based on limitation of motion of 
the involved joints.  38 C.F.R. § 4.71a, Codes 5003, 5010.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and a 40 percent rating requires severe 
limitation of motion.  38 C.F.R. 4.71a, Code 5292.

The service medical records show that the veteran underwent a 
bone scan in September 1994, which revealed degenerative disc 
disease, multiple level facet arthropathy and bilateral 
parsarticularis defects at L5-S1.  In October 1994, the 
veteran was shown to have degenerative changes at L3-L4, 
associated with spondylolysis, Grade I spondylolisthesis at 
L5-S1 and severe degenerative joint disease of the right hip.   

A VA examination report dated in March 1998 revealed that the 
veteran complained of low back pain, especially significant 
with walking short or moderate distances.  The veteran was 
shown to have full range of motion of the lumbar spine and 
there was no indication that the veteran had pain on motion.  
The diagnosis was degenerative osteoarthritis of the 
lumbosacral region.  

A September 1998 VA examination report shows that the veteran 
complained of low back pain, which he described as possibly 
being secondary to his right hip pain.  Physical examination 
revealed flexion of the lumbar spine to approximately 70 
degrees, extension to 15 degrees, left and right lateral 
flexion to 30 degrees and bilateral rotation to 40 degrees.  
X-rays revealed degenerative changes at L3-4 and L4-5 with 
foraminal stenosis at both levels.  The veteran was diagnosed 
with mechanical low back pain characterized as "mild," and 
shown to have degenerative discs at L3-4, Grade I 
spondylolisthesis at L5 and S1 and bilateral pars defects at 
L5.   

In July 1999, the veteran was afforded a third VA 
examination.  At that time, he presented with complaints of 
constant, daily, low back pain, which he described as being 
mild to moderate in degree.  The veteran indicated that his 
pain was worse in the afternoons and evenings, especially 
after exercising, and he added that he sometimes had 
difficulty straightening up upon standing.  He described 
experiencing a throbbing ache in his right lower back and 
down into his thigh and foot.  He reported that a cough or 
sneeze could increase his low back pain to a mild degree.  
The examiner noted that the veteran did not use a brace for 
his back, nor did he use crutches or a cane.  The veteran did 
report using a dressing aid when putting on his socks, 
especially the right sock.  Physical examination revealed 
forward flexion of the lumbosacral spine to 75 degrees with 
pain at the end of the motion, backward extension to 35 
degrees with end of motion "grimace" due to pain in the 
right lower back, lateral bend to the right to 20 degrees 
with pain at the end of the motion and lateral bend to the 
left to 15 degrees without pain, and rotation to the right 
and left to 40 degrees with end of the motion "grimace" 
only on the right.  The veteran was diagnosed with 
degenerative disc disease at L3-4 and Grade I 
spondylolisthesis of L5-S1 and bilateral pars defect of L5.  
The evidence shows that the veteran's range of motion has 
actually improved but for his right lateral flexion (30 
degrees in September 1998, 20 in July 1999).  However, in 
July 1999 the veteran was also shown to have pain and 
grimacing at the end of his motions on extension, lateral 
bend to the right and rotation to the right.  The veteran's 
pain has been characterized as being no more than mild and 
there is no objective evidence to support a finding that the 
veteran has severe limitation of motion of the lumbar spine 
to warrant an increased disability evaluation under DC 5292.  
Further, the veteran's complaints of constant back pain and 
throbbing aches into his thigh and foot appear to be 
adequately compensated by the current 20 percent evaluation 
under DC 5293.  A higher evaluation is not warranted under 
this diagnostic code as the evidence does not show that the 
veteran has severe intermittent attacks of intervertebral 
disc syndrome, nor does he have persistent symptoms of 
intervertebral disc syndrome to include sciatic neuropathy, 
muscle spasm, absent ankle jerk or other neurological 
findings.  

In reaching this conclusion, the Board has considered whether 
the veteran is entitled to a higher disability evaluation 
pursuant to DeLuca, 8 Vet. App. at 206.  While the veteran's 
disability of the lumbar spine is symptomatic, including pain 
on use, the veteran has almost full range of motion and there 
is no clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of 20 percent.  It is pertinent to 
note that, while the most recent VA compensation examination 
showed that the veteran had pain on motion of the lumbar 
spine, it was specifically noted only at the end of the 
various planes of motion.  There was no objective indication 
of additional limitation of motion due to pain that was more 
than slight, let alone moderate, in degree, so as to support 
the assignment of a rating in excess of 20 percent under code 
5292.  That is, the examiner was very specific in noting when 
and where the pain occurred; there was no indication of pain 
upon motion to a degree that approximated moderate limitation 
of motion of the lumbar spine.  There was no objective 
evidence, such as disuse atrophy, to suggest weakness, 
fatigue, incoordination, or any other symptoms resulting in 
additional functional limitation beyond that contemplated by 
the current 20 percent rating.  

As this is an original rating claim as contemplated by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has considered whether a staged rating is appropriate.  
Since the medical evidence does not show more than moderate 
limitation of motion of the lumbar spine or more than 
moderate intervertebral disc syndrome during the period of 
time in question, a staged rating is not warranted.

Finally, in reaching this determination the Board has 
considered whether the veteran is entitled to an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  
However, there is no evidence of record to show that his back 
disability alone has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
veteran's claim of entitlement to a disability evaluation in 
excess of 20 percent is denied.

Entitlement to the initial assignment of a rating in excess 
of 30 percent for degenerative osteoarthritis of the right 
hip.

The veteran is also seeking an initial disability evaluation 
for degenerative osteoarthritis of the right hip in excess of 
30 percent.  The RO granted service connection and an initial 
20 percent disability evaluation for degenerative 
osteoarthritis of the right hip pursuant to 38 C.F.R. § 
4.71a, DC 5299-5253, effective June 1, 1998.  Subsequently, 
during the pendency of the appeal, in a March 2000 rating 
decision, by analogy the RO increased the veteran's 
disability evaluation to 30 percent pursuant to DC 5299-5255 
with an effective date of June 1, 1998.  As with the 
veteran's claim of a higher initial evaluation for 
degenerative disc disease of the lumbar spine, the current 30 
percent evaluation is not the maximum evaluation available 
under DC 5299-5255 and the veteran has not indicated that he 
is satisfied with this evaluation.  Accordingly, this matter 
has not been resolved and is still pending before the Board.  
AB, 6 Vet. App. at 38.

Pursuant to DC 5255, a 30 percent evaluation is appropriate 
for malunion of the femur with marked knee or hip disability.  
A higher 60 percent disability evaluation is assignable for 
fracture of the surgical neck of the femur, with false joint 
or nonunion of the femur, without loose motion, weight 
bearing preserved with aid of brace.  An 80 percent 
disability evaluation is warranted for fracture of the shaft 
or anatomical neck of the femur with nonunion, with loose 
motion (spiral or oblique fracture).  

Other applicable diagnostic codes for consideration are 
diagnostic codes 5250, 5251, 5252, 5253, and 5254.  These 
codes set forth the criteria to be considered for ankylosis 
of the hip, limitation of extension of the thigh, limitation 
of flexion of the thigh, impairment of the thigh and flail 
joint of the hip.  As the record does not show that the 
veteran's disability is manifested by ankylosis, or flail 
joint, and because the veteran is seeking a disability 
evaluation in excess of 30 percent, only diagnostic codes 
5252 and 5255 are for consideration.

Service medical records reflect that the veteran was 
initially diagnosed with degenerative arthritis of the right 
hip in June 1994 based on x-ray findings.  A September 1994 
bone scan also showed degenerative changes in the superior 
joint space and narrowing and osteophytosis of the anterior 
and posterior acetabular rim.  
In December 1997, the veteran was noted to be severely 
limited in the activities of daily living secondary to pain.  
X-rays revealed serious and significant degenerative 
osteoarthritic manifestations of the hip with compromised hip 
joint space and early resorptive changes in the femoral head, 
which was already flattened and deformed.  Some deformity of 
the neck of the femor was also noted.  

A March 1998 retirement compensation and pension VA 
examination report shows that the veteran had abnormal 
posture and gait due to his right hip.  The veteran was noted 
to walk with a limp to the right.  The veteran had decreased 
range of motion of the right hip.  Specifically, the veteran 
had extension of -10 (lacking from neutral), flexion to 55 
degrees, adduction to 5 degrees, abduction to 10 degrees, 
internal rotation to 25 degrees and external rotation to 30 
degrees.  

A September 1998 VA examination report shows that the veteran 
reported experiencing progressive pain and stiffness in his 
right hip and pain that wakes him in the night.  He stated 
that he could walk only about 100 meters before he was 
required to stop due to pain.  Objectively, the veteran was 
shown to have an antalgic gait favoring the right hip.  The 
veteran had standing flexion around 45 degrees and abduction 
of 20 degrees.  In the supine position, the veteran was noted 
to have greatly increased pain with internal rotation, which 
was limited to 10 degrees (compared to the left, unaffected 
hip with internal rotation to 30 degrees).  The examiner 
indicated that the veteran had a positive Stitchfield sign, 
full strength of all lower muscle groups bilaterally and 
symmetric patellar ankle jerk reflexes.  The veteran 
attempted a straight leg raise on the right which caused 
great pain in his hip.  The diagnosis was moderate to severe 
degenerative joint disease of the right hip.  The examiner 
stated that the veteran's right hip pain was severely 
affecting his ability to perform some activities of daily 
living, including difficulty putting on socks and shoes due 
to decreased flexibility and ambulation limited to 
approximately 100 meters.  The possibility of a hip 
replacement was discussed with the veteran and it was noted 
that he would continue to manage his right hip pain with 
anti-inflammatory medication.      

In an addendum dated October 1998, the VA examiner explained 
that a positive Stitchfield test is significant because the 
test requires the patient to perform a straight leg raise 
while in the supine position.  This places stress on the hip 
and pain caused by a degenerative process is exacerbated with 
this motion.  In this case, the positive result is consistent 
with the veteran's diagnosed degenerative arthritis.  Further 
with regard to objective evidence of functional limitations 
due to pain, fatigue, and weakness, the examiner indicated 
that the veteran demonstrated decreased range of motion, 
primarily with internal rotation consistent with degenerative 
arthritis of the hip and limited flexion of the hip, which 
was also painful.  Further, abduction was limited on the 
right and pain at the extreme range of abduction.  The 
veteran was not shown to have weakness of any major muscle 
group of the lower extremity, but the examiner stated that a 
contracture of several muscle groups, or anything placing 
additional strain across the hip joint causing pain leads to 
a functional limitation.
The most recent evidence of record, a July 1999 VA 
examination report, shows that the veteran continued to walk 
with a limp of the right leg.  Physical examination revealed 
some right lateral hip pain with right straight leg raise at 
45 degrees, and pain with resisted flexion of the right hip 
with slight giveaway.  The veteran also had 4/5, right knee 
extension, with otherwise normal strength.  There was 
decreased sensation to light touch over the right anterior 
thigh, calf and lateral distal foot to the fifth toe.  Sharp 
was equal to dull over the right calf and slightly decreased 
over the right anterior thigh.  A diagnosis with regard to 
the veteran's right hip disability was not addressed.  

The veteran's right hip disability has been characterized as 
causing severe limitation in the activities of daily living 
secondary to pain.  X-rays confirm significant degenerative 
osteoarthritis manifestations in the right hip area and the 
veteran has been noted to have an abnormal posture and gait.  
Additionally, while the objective evidence of record 
establishes that the veteran has decreased range of motion of 
the right hip, the evidence does not show that the veteran 
has flexion limited to 10 degrees, which would warrant a 
higher 40 percent evaluation under DC 5252.  Rather, the 
veteran has been shown to have flexion limited to 45 and 55 
degrees.  In addition to decreased range of motion, the 
veteran's disability is primarily manifested by hip pain 
severely affecting the veteran's ability to perform the 
activities of daily life, including ambulating and putting on 
socks and shoes.  There is no evidence of functional 
limitation due to weakness.  The Board concludes that based 
on these manifestations, the veteran's disability picture is 
most appropriated compensated by the currently assigned 30 
percent disability evaluation assigned by analogy under DC 
5255.  

The Board has considered whether an increased evaluation is 
warranted for pain or functional loss due to pain.  However, 
the criteria for a 30 percent evaluation under DC 5255, 
marked knee or hip disability, contemplates pain.  This 
diagnostic code is not based solely on a specified limitation 
of motion (compare DC 5255 with 5250-5253).  Because the 
rating criteria encompasses pain, an evaluation in excess of 
30 percent is not warranted based on pain and functional 
loss, although such symptomatology is clearly present.  38 
C.F.R. §§ 4.40, 4.59.  Moreover, as with the veteran's low 
back motion, the examiner was very specific as to when the 
veteran experienced pain upon motion of the right hip.  When 
considering such findings, to include that the veteran had no 
more range of motion beyond the point that pain was noted, 
the degree of limitation still falls far short of what is 
required for a rating in excess of 30 percent.  The current 
rating takes into account significant disability; there is no 
objective evidence to suggest pain, flare-ups of pain, 
weakness, fatigue, incoordination, or any other symptoms 
results in additional functional limitation beyond that 
contemplated by the current 30 percent rating.

As this is an original rating claim as contemplated by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has considered whether a staged rating is appropriate.  
Since the medical evidence does not show limitation of the 
thigh to 10 degrees, impairment of greater severity than 
malunion with marked knee or hip disability or ankylosis of 
the hip during the period of time in question, a staged 
rating is not warranted.

The Board also concludes that the veteran is not entitled to 
an extra-schedular evaluation for degenerative osteoarthritis 
of the right hip, as the veteran has not submitted sufficient 
evidence to show that this disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the veteran's claim of entitlement to a 
disability evaluation in excess of 30 percent is denied.













ORDER

Entitlement to an evaluation in excess of 10 percent for 
deviated nasal septum with rhinitis medicamentosum and 
vasorhinitis is denied.

Entitlement to the initial assignment of a rating in excess 
of 20 percent for degenerative disc disease of the 
lumbosacral spine is denied.

Entitlement to an evaluation in excess of 30 percent for 
degenerative osteoarthritis of the right hip is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

